

116 HR 6522 IH: Paycheck Protection Program Expansion Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6522IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Smith of New Jersey (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include certain business and labor organizations in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Expansion Act of 2020 or the PPP Expansion Act of 2020.2.Inclusion of certain business organizations in the paycheck protection programSection 7(a)(36)(A)(vii) of the Small Business Act is amended by striking section 501(c)(3) of the Internal Revenue Code of 1986 and inserting paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986.